Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION



Introduction


1.	This communication is in response to the Applicants' communication dated November 1, 2019. Claims 1-20 of the application are pending. This action is made quayle action

Information Disclosure Statement


2.	Acknowledgment is made of the information disclosure statements filed on November 1, 2019 together with a list of patents and copies of papers. The patents and papers have been considered.

Drawings

3.	The drawings submitted on November 1, 2019 are objected to:

The drawing for Fig. is objected to because the drawing does not indicate the parameters used for the X and Y axes and does not have  legends for the various markers used in that drawing.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). The objection to the drawings will not be held in abeyance.

Allowable Subject Matter


4.	Claims 1-20 of the application would be allowable over prior art of record if the objections to the drawings presented in Paragraph 3 above are overcome.


5.	The following is an Examiner's statement of reasons for the indication of allowable subject matter:
The closest prior art of record shows:

(1) simulation systems model the reservoir by numerically solving a system of nonlinear partial differential equations (PDE) that describe the behavior of the terrain as a function of time and production parameters[AltContent: ]; these production parameters include well locations, well completion characteristics for each well, and operating constraints applied to the wells; operating constraints may include the production rate of a particular fluid phase, the downhole pressure, the pressure of the production column head, or the combined flow rates of a group of wells; these constraints can be applied directly using data; processor can be used to map average production per cell or cell volume; a [AltContent: ]simulator calculates parameter changes in meshes over a time interval; the processor can be used to identify parameters, for which the models have predicted to have significant sensitivities; the processor can vary the values only for these sensitivities. The development of the numerical parameter will then consist of approximately 100-500 executions using high / low combinations of various parameters focused on the known sensitivities (Edward et al., FR 3037682 A1);
(2) calculating sensitivities of a reservoir responsive to changes in parameterization of downhole devices; optimizing production of a reservoir having one or more wells having valves; solving a large system of linear equations at regular time intervals to calculate the  gradients of an objective function with respect to the control parameters; [AltContent: ][AltContent: ]determining from the gradients a search direction; using the search direction to solve an optimization algorithm that maximizes the objective function using line-search methods; locating a local maximum along the search direction and updating control parameters; using the new updated control parameters in the reservoir simulator; and  repeating the steps until an optimal value of the objective function has been reached; a system for optimizing production of a reservoir having one or more wells having valves; the production parameters include the locations of wells, the characteristics of the well's completions, and the operating constraints applied to the wells; operating constraints may include the production rate of a particular fluid phase, the bottom hole pressure, the tubing head pressure, or the combined flow rates of a group of wells; efficiently optimizes settings of control valves in a reservoir and optimizes the production of oil, gas, and other hydrocarbons from the reservoir  (David et al., WO 2006066166 A2);
(3) determine the flow valve control strategy from production of reservoir oil by adjusting the flow valve; optimize the following parameters, completion of the well, the interference of the well, and the production plan; when the parameter is optimized, the oil and/or gas from an oil or gas reservoir production reaches a maximum; generating the production and reserves forecast; perform the operation of parameter sensitivity; determining the current reservoir hydrocarbon production rate [AltContent: ]or production level; determine the estimated chance of improving production; adjust the constraints and let the model forecast production rate (Gurpinar et al., Chinese Patent CN 101221634 A); and
(4) A method for production optimization in an oil and/or a gas production system; the system including at least one manipulated variable of the production system; the method includes use of a computational model of the production system including values of the manipulated variable; a feasible set defined by at least one constraint of the manipulated variable, and an objective function, to be optimized within said feasible set, defined by using the computational model; the method includes splitting by calculation the feasible set into at least two subsets, calculating, for each of the subsets, a best bound of the objective function by using the computational model, and manipulating the manipulated variable by using the best bound to optimize the oil and/or gas production (Bieker et al., US 2010/0036537 A1).


None of these references taken either alone or in combination with the prior art of record discloses a process for use in managing a hydrocarbon producing system, specifically including:
(Claim 1) " selecting, from among a plurality of changes proposed to operating parameters of the hydrocarbon producing system, a change with the greatest estimated positive change in production from the plurality of changes proposed;
assessing whether the selected change violates a set of operating constraints;
producing a valid change based on at least the selected change in response to the assessment;
iterating the above steps, the iteration excluding the valid change from the plurality of proposed changes" in combination with the remaining elements and features of the claimed invention.

None of these references taken either alone or in combination with the prior art of record discloses a process for use in managing hydrocarbon production in a field, specifically including:
(Claim 17) " ranking a plurality of changes proposed to operating parameters of at least one well in the field by an estimated change in production from each proposed change;
selecting the proposed change with the greatest estimated positive change in production;
if the selected change does not violate a set of operating constraints, adjusting the selected change to further increase the estimated production;
if the selected change violates the operating constraints, then:
determining whether any of the remaining proposed changes, when performed before the selected change, will offset the selected change to obviate violating the operating constraints;
grouping the offset change with the selected change;
if the estimated production of the grouped changes meets or exceeds the estimated production of the proposed change with the second greatest estimated production by a first threshold amount without violating the operating constraints, then adjusting the grouped changes to further increase the estimated production thereof;
iterating the above steps until either the increase in estimated production falls below a second threshold amount or all changes have been selected" in combination with the remaining elements and features of the claimed invention.


None of these references taken either alone or in combination with the prior art of record discloses a production management system for managing a hydrocarbon producing system, specifically including:
(Claim 20) " selecting, from among a plurality of changes proposed to operating parameters of the hydrocarbon producing system, a change with the greatest estimated positive change in production from the plurality of changes proposed;
assessing whether the selected change violates a set of operating constraints;
producing a valid change based on at least the selected change in response to the assessment;
iterating the above steps, the iteration excluding the valid change from the plurality of proposed changes" in combination with the remaining elements and features of the claimed invention.

Conclusion

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. Kandasamy Thangavelu whose telephone number is 571-272-3717.  The examiner can normally be reached on Monday through Friday from 8:00 AM to 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rehana Perveen can be reached on 571-272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to TC 2100 Group receptionist: 571-272-2100.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



	/Kandasamy Thangavelu/
	Primary Patent Examiner
	Art Unit 2148
	May 16, 2022